208 F.2d 792
NEW YORK, C. & ST. L.R. CO.v.JONES.
No. 11847.
United States Court of Appeals,Sixth Circuit.
Dec. 29, 1953.

Donald W. Hornbeck, Cleveland, Ohio, Edwin Knachel, Cleveland, Ohio, on the brief, for appellant.
Craig Spangenberg, Cleveland, Ohio, Harrison, Spangenberg & Hull, Cleveland, Ohio, on the brief, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
The oral arguments of attorneys for the parties, their briefs and authorities cited therein, and the entire record in this case have been duly considered, with the result that we are of opinion that the judgment of the district court, on the verdict of a jury awarding $20,000 damages to appellee, should be affirmed for the reasons stated in the second memorandum opinion of the district judge which overruled the motion of appellant for judgment non obstante verdicto and upon the basis of the applicable controlling law (that of Pennsylvania) as revealed in numerous decisions of the highest court of Pennsylvania, especially in Mills v. Pennsylvania R. Co., 284 Pa. 605, 131 A. 494, cited in the opinion of the district judge.


2
The action of the district court in denying appellant's motion for judgment non obstante veredicto is also supported by decisions of the highest Pennsylvania court not cited by the district judge, namely inter alia: Cookson v. Pittsburg & W. Ry. Co., 179 Pa. 184, 36 A. 194; Bickel v. Pennsylvania R. Co., 217 Pa. 456, 66 A. 756; Guilinger v. Pennsylvania R. Co., 304 Pa. 140, 155 A. 293; Shaffer v. Pennsylvania R. Co., 258 Pa. 288, 101 A. 982; Hoffman v. Pittsburg & L.E.R. Co., 278 Pa. 246, 122 A. 274.  Numerous other Pennsylvania cases could be cited in support of the district court's decision.  See, also, decisions of the Courts of Appeals for the Third Circuit, cited by the District Court, in Delaware & H.R. Corp. v. Cottrell, 69 F.2d 195; Baltimore & O.R. Co. v. Wood, 228 F. 625, 629.


3
The judgment of the District Court is affirmed.